DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 13 recite the limitation "the LCH restriction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-13, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2021/063575, hereinafter Wang, claiming priority date of provisional application 62/908,851) and in view of Malkamaki (US 2004/0081181, hereinafter Malkamaki).

Regarding claim 1, Wang discloses a method, comprising: receiving, by a processor (processor, Para [0152]) of an apparatus, a first configured grant (CG) configuration and a second CG configuration (UE can be configured with a first CG configuration and a second CG configuration, Para [0097], RRC message transmitted to UE includes CG configuration, Para [0110]); performing, by the processor, an initial transmission of a transport block (TB) on the first CG configuration (UE transmits TB using a CB resource identified by first CG configuration, Para [0097]); determining, by the processor, whether the TB is allowed to be retransmitted on the second CG configuration according to at least one restriction (LCH can be mapped to one or more CG configurations, Para [0097], each configuration can be associated with a setting for whether or not the UE is allowed to perform a TB repetition/retransmission, Para [0099], a bit can indicate if the CG configuration is allowed to be used for the LCH, Para [0040]); and performing, by the processor, a retransmission of the TB on the second CG configuration in an event that the TB is allowed to be retransmitted on the second CG configuration (UE can retransmit the same TB using a CG resource identified by second CG configuration, Para [0097], See Para [0040, 97, 99] from provisional application 62/908,851);									but is not explicit there is a condition of identical transport block size (TBS).  Malkamaki discloses the transport block size has to the same for the first transmission and the retransmission, since the information content has to be the same, Para [0007] and since the TBS is always the same, there is no need to signal it for the retransmission, Para [0011].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Malkamaki in the system of Wang in order to reduce signaling overhead by not transmitting unnecessary information.
Regarding claims 2 and 12, Wang discloses the method/apparatus of claim 1/11, wherein the restriction comprises determining whether data in the TB are scheduled from a logical channel (LCH) that is allowed to be transmitted on the second CG configuration (LCH can be mapped to one or more CG configurations, Para [0097], each configuration can be associated with a setting for whether or not the UE is allowed to perform a TB repetition/retransmission, Para [0099], a bit can indicate if the CG configuration is allowed to be used for the LCH, Para [0040]).
Regarding claims 3 and 13, Wang discloses the method/apparatus of claim 1/11, wherein the restriction comprises determining whether the LCH restrictions corresponding to the first CG configuration and the second CG configuration are identical (a bit can indicate if the CG configuration is allowed to be used for the LCH, Para [0040], therefore both first and second CG configuration have to be allowed for the LCH, i.e. the same).
Regarding claims 5 and 15, Wang discloses the method/apparatus of claim 1/11, wherein the restriction comprises determining whether data in the TB satisfy a logical channel prioritization (LCP) restriction of transmission on the second CG configuration (RRC controls LCP procedure by configuring mapping restrictions for each logical channel such as allowed configured grants list parameter, Para [0088]).
Regarding claims 8 and 18, Wang discloses the method/apparatus of claim 1/11, further comprising: considering, by the processor, that transport block sizes of the first CG configuration and the second CG configuration are the same after determining that the TB is allowed to be retransmitted on the second CG configuration according to the restriction (a bit can indicate if the CG configuration is allowed to be used for the LCH, Para [0040], therefore both first and second CG configuration have to be allowed for the LCH, i.e. the same, obvious to one of ordinary skill to determine if the second CG is allowed for the LCH then determine the TBS is the same).
Regarding claims 9 and 19, Wang discloses the method/apparatus of claim 1/11, but not fully further comprising: determining, by the processor, whether transport block sizes of the first CG configuration and the second CG configuration are the same (Malkamaki discloses the transport block size has to the same for the first transmission and the retransmission, since the information content has to be the same, Para [0007]); and determining, by the processor, whether the TB is allowed to be retransmitted on the second CG configuration according to the restriction after determining that the transport block sizes of the first CG configuration and the second CG configuration are the same (a bit can indicate if the CG configuration is allowed to be used for the LCH, Para [0040], therefore both first and second CG configuration have to be allowed for the LCH, i.e. the same, obvious to one of ordinary skill to first determine the TBS is the same and then determine if the second CG configuration is allowed for the LCH).
Regarding claims 10 and 20, Wang discloses the method/apparatus of claim 1/11, further comprising: determining, by the processor, whether the first CG configuration and the second CG configuration are the same; and determining, by the processor, that the TB is allowed to be retransmitted on the second CG configuration after determining that the first CG configuration and the second CG configuration are the same (a bit can indicate if the CG configuration is allowed to be used for the LCH, Para [0040], therefore both first and second CG configuration have to be allowed for the LCH, i.e. the same).
Regarding claim 11, Wang disclose an apparatus (UE, Fig. 6), comprising: a transceiver (communication circuit, Fig. 6) which, during operation, wirelessly communicates with a network node of a wireless network (transmit and receive with BS, Fig. 6); and a processor (processing circuitry, Fig. 6) communicatively coupled to the transceiver such that, during operation, the processor performs operations comprising: receiving, via the transceiver, a first configured grant (CG) configuration and a second CG configuration (UE can be configured with a first CG configuration and a second CG configuration, Para [0097], RRC message transmitted to UE includes CG configuration, Para [0110]); performing, via the transceiver, an initial transmission of a transport block (TB) on the first CG configuration (UE transmits TB using a CB resource identified by first CG configuration, Para [0097]); determining whether the TB is allowed to be retransmitted on the second CG configuration according to at least one restriction (LCH can be mapped to one or more CG configurations, Para [0097], each configuration can be associated with a setting for whether or not the UE is allowed to perform a TB repetition/retransmission, Para [0099], a bit can indicate if the CG configuration is allowed to be used for the LCH, Para [0040]); and performing, via the transceiver, a retransmission of the TB on the second CG configuration in an event that the TB is allowed to be retransmitted on the second CG configuration (UE can retransmit the same TB using a CG resource identified by second CG configuration, Para [0097], See Para [0040, 97, 99] from provisional application 62/908,851);					but is not explicit there is a condition of identical transport block size (TBS).  Malkamaki discloses the transport block size has to the same for the first transmission and the retransmission, since the information content has to be the same, Para [0007] and since the TBS is always the same, there is no need to signal it for the retransmission, Para [0011].

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Malkamaki and in view of Rastegardoost et al (US 2021/0144743, hereinafter Rastegardoost, claiming priority date of provisional application 62/932,434).

Regarding claims 4 and 14, Wang discloses the method/apparatus of claim 1/11, but not wherein the restriction comprises determining whether the first CG configuration and the second CG configuration correspond to a same CG group.  Rastegardoost discloses the BS can configure one or more CGs in a same configuration, CGs in a CG group may have shared parameters such as retransmission timer and the wireless device can switch between the active CGs if the active CGs belong to the same CG group, Para [0357] or Para [0387] from provisional application 62/932,434.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Rastegardoost in the system of Wang in view with Malkamaki in order to incorporate enhanced scheduling with reduced signaling overhead and reduced transmission delay.

Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Malkamaki and in view of Taherzadeh Boroujeni et al (US 2021/0195630, hereinafter Boroujeni, claiming priority date of provisional application 62/951,910).

Regarding claims 6 and 16, Wang discloses the method/apparatus of claim 1/11, but not wherein the restriction comprises determining whether a parameter indicating that the TB generated for transmission on the first CG configuration is allowed to be retransmitted on a different CG configuration is set.  Boroujeni discloses multiple configured grants can be used for retransmission based on RRC configuration and the UE may check a flag included for each configuration among the multiple configured grants to determine what configured grant to retransmit on, Para [0101] or Para [0100] from provisional application 62/951,910.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Boroujeni in the system of Wang in view with Malkamaki in order to utilize an efficient PUSCH repetition scheme when PUSCH collides with one or more downlink symbols.
Regarding claims 7 and 17, Wang disclose the method of claim 1/11, but not wherein the restriction comprises determining whether a parameter indicating that the TB generated for transmission on a different CG configuration is allowed to be retransmitted on the second CG configuration is set.  Boroujeni discloses multiple configured grants can be used for retransmission based on RRC configuration and the UE may check a flag included for each configuration among the multiple configured grants to determine what configured grant to retransmit on, Para [0101] or Para [0100] from provisional application 62/951,910.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461